DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first phase current outputted from the first winding flows into the fifth winding and the third phase current outputted from the third winding flows into the fourth winding” as recited in claim 4, and the “the first winding winds the first lower limb and the third winding winds the third lower limb” as recited in claim 22 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 17-18, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PG. Pub. No. 2007/0007909 A1).
With respect to claim 1, Kim et al., hereinafter referred to as “Kim,” teaches a three-phase coupled inductor (FIG. 1 below, a reproduction of FIG. 3) comprising: 
a first winding 21 on a first limb 11; 
a second winding 22 on a second limb 12; 
a third winding 23 on a third limb 13; 
a fourth winding 31 on the first limb 11; and 
a fifth winding 33 on the third limb 13, 
wherein a first number of turns (three turns as shown) of the first winding is the same as a third number of turns (three turns) of the third winding, and 


    PNG
    media_image1.png
    756
    690
    media_image1.png
    Greyscale

With respect to claim 2, Kim teaches the three-phase coupled inductor according to claim 1, wherein the first limb and the third limb are outer legs and the second limb is a center leg (para. [0030]). 
With respect to claim 3, Kim teaches the three-phase coupled inductor according to claim 2, wherein a first phase current flows through the first winding, a second phase current flows through the second winding, and a third phase current flows through the third winding (para. [0030]). 
With respect to claim 17, Kim teaches a three-phase coupled inductor (FIG. 1 above) comprising: 
an upper E core 40 comprising a first upper limb 47, 
a second upper limb 42, and 
a third upper limb 43; 
a lower E core 41 comprising a first lower limb 44, 
a second lower limb 45, and 
a third lower limb 46; 
a first winding 21 to wind the first upper limb 47; 
a second winding 22 to wind the second upper limb 42; 
a third winding 23 to wind the third upper limb 43; 
a fourth winding 31 to wind the first lower limb 44; and 
a fifth winding 33 to wind the third lower limb 46 (paras. [0029]-[0030]). 
With respect to claim 18, Kim teaches the three-phase coupled inductor according to claim 17, wherein the first, second, and third upper limbs face the first, second, and third lower limbs, respectively (para. [0030]). 
With respect to claim 23, Kim teaches the three-phase coupled inductor according to claim 17, wherein the first winding winds the first lower limb and the third winding winds the third lower limb (para. [0033]). This limitation is met when FIG. 1 is viewed upside down. Applicant does not also show this limitation in the Drawings submitted.
With respect to claim 24, Kim teaches a multi-phase coupled inductor (FIG. 1 above) comprising: 

a second outer leg 13; 
a center leg 12 between the first outer leg 11 and the second outer leg 13; 
a first coil 21 winding the first outer leg 11; 
a second coil 22 winding the center leg 12; 
a third coil 23 winding the second outer leg 13; and 
a compensation coil 31, 32, or 33 winding at least one of the first outer leg 11, the second outer leg 12, and the center leg 13; 
wherein a first phase current flows through the first coil, 
wherein a second phase current flows through the second coil, 
wherein a third phase current flows through the third coil, and 
wherein at least one of the first, second, and third phase currents flows through the compensation coil (paras. [0029]-[0030]). 
With respect to claim 25, Kim teaches the multi-phase coupled inductor according to claim 24, wherein the compensation coil comprises a fourth coil 31 winding the first outer leg 11 and a fifth coil winding 33 the second outer leg 13 (para. [0030]). 

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg-Poulsen et al. (U.S. PG. Pub. No. 2014/0241012 A1).
With respect to claim 27, Lindberg-Poulsen et al., hereinafter referred to as “Lindberg-Poulsen,” teaches a multi-phase coupled inductor 100 (Fig. 7) comprising: 
an upper body 702b; 
a lower body 702a; 
a first outer leg 732b and 732a connecting the upper body and the lower body at a left side; 

a center leg 734a and 734b connecting the upper body and the lower body between the first outer leg and the second outer leg; 
a first winding PW1b wrapping the first outer leg; 
a second winding Lboostb wrapping the center leg; 
a third winding PW2b wrapping the second outer leg; 
a fourth winding PW1a wrapping the first outer leg; 
a fifth winding PW2a wrapping the second outer leg; 
a sixth winding SW1b wrapping the first outer leg; 
a seventh winding Lboosta wrapping the center leg; 
an eighth winding SW2b wrapping the second outer leg; 
a ninth winding SW1a wrapping the first outer leg; and 
a tenth winding SW2a wrapping the second outer leg, 
wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed (paras [0058]-[[0059]). One of the definitions of “integral” is “consisting or composed of parts that together constitute a whole” (https://www.dictionary.com/browse/integral). As seen in Fig. 7 of Lindberg-Poulsen, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are composed of parts that formed together. Therefore, it’s proper to interpret that Lindberg-Poulsen teaches “the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed” as currently claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9, 11-16, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 3,18, and 25 above, and further in view of Shudarek et al. (U.S. PG. Pub. No. 2013/0200975 A1).
With respect to claims 4 and 26, Kim teaches the three-phase coupled inductor according to claims 3 and 25, respectively, wherein the third phase current outputted from the third winding flows into the fourth winding (para. [0029]). Kim does not expressly teach, in the embodiment of FIG. 3, the first phase current outputted from the first winding flows into the fifth winding.
Shudarek et al., hereinafter referred to as “Shudarek,” teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), wherein the first phase current outputted from the first winding 14 flows into the fifth winding 22 (paras. [0018] and [0026]). It would have been obvious before 
With respect to claim 5, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 4, wherein the three-phase coupled inductor includes a lower E core and an upper E core (Kim, para. [0030], Shudarek, para. [0019]). 
With respect to claim 6, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 5, wherein the first limb comprises a first upper limb 47 of the upper E core 40 and a first lower limb 44 of the lower E core 41, the second limb comprises a second upper limb 42 of the upper E core and a second lower limb 45 of the lower E core, and the third limb 43 comprises a third upper limb of the upper E core and a third lower limb 46 of the lower E core (para. [0030]). 
With respect to claim 7, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 6, the fourth winding winds the first lower limb and the fifth winding winds the third lower limb (paras. [0030] and [0032], Shudarek, para. [0026]). 
With respect to claim 8, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 4. Kim does not expressly teach the first number of turns and the fifth number of turns are expressed as the following Formula 1 
                
                    N
                    a
                    =
                    
                        
                            1
                            +
                            2
                            k
                            b
                            +
                             
                            
                                3
                                
                                    
                                        k
                                    
                                    
                                        2
                                    
                                
                                +
                                6
                                k
                            
                        
                        
                            k
                            -
                            1
                        
                    
                     
                    N
                    
                        
                            a
                        
                        
                            '
                        
                    
                
            ,                 
                    k
                    =
                    
                        
                            R
                            1
                        
                        
                            R
                            0
                        
                    
                
            
wherein, the first number of turns is Na, the fifth number of turns is Na', R0 is a reluctance of each limb in a magnetic equivalent circuit of the three-phase coupled inductor, and R1 is a summation of the reluctance R0 and two reluctances Rs between the first limb and the second limb in the magnetic equivalent circuit. However, Kim teaches similar formula in paragraph [0029]). It would have been obvious before the effective filing date of the claimed invention to a 
With respect to claim 9, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 8. Kim does not expressly teach the second number of turns is expressed as the following 
Formula 2 
                        
                            N
                            b
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    2
                                    a
                                    +
                                    1
                                    +
                                    2
                                    k
                                    a
                                
                                
                                    k
                                    
                                        
                                            a
                                            -
                                            1
                                        
                                    
                                
                            
                            N
                            a
                        
                    ’	                        
                            a
                            =
                            
                                
                                    1
                                    +
                                    2
                                    k
                                    b
                                    +
                                     
                                    
                                        3
                                        
                                            
                                                k
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        6
                                        k
                                    
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
wherein, the second number of turns is Nb. However, Kim teaches similar formula in paragraph [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed formula to provide the required turn ratio.
With respect to claim 11, Kim teaches a three-phase coupled inductor (FIG. 1 above) comprising: 
a first winding 21 on a first limb 11; 
a second winding 22 on a second limb 12; 
a third winding 23 on a third limb 13; 
a fourth winding 31 on the first limb 11; and 
a fifth winding 33 on the third limb 13, 
wherein a second phase current flows through the second winding, and 
wherein a third phase current flows through the third winding and the fourth winding (paras. [0029]-[0030]). Kim does not expressly teach, in the embodiment of FIG. 3, wherein a first phase current flows through the first winding and the fifth winding. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), wherein a first phase current flows through the first winding 14 and the fifth winding 22 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a 
With respect to claim 12, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 11, wherein a first winding direction (counter clock-wise direction) of the first winding 21 is different from a fourth winding direction (clock-wise direction) of the fourth winding 31 and a third winding direction (counter clock-wise direction) of the third winding 23 is different from a fifth winding direction (clock-wise direction) of the fifth winding (Kim, paras. [0029]-[0030]). 
With respect to claim 13, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 12, wherein a second winding direction (counter clock-wise) of the second winding is the same as the first winding direction and the third winding direction (Kim, paras. [0029]-[0030]). 
With respect to claim 14, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 13, wherein the fourth winding direction is the same as the fifth winding direction (clock-wise direction) (Kim, paras. [0029]-[0030]). 
With respect to claim 15, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 11, wherein a first number of turns of the first winding is the same as a third number of turns of the third winding, and a fourth number of turns of the fourth winding is the same as a fifth number of turns of the fifth winding (Kim, paras. [0029]-[0030]). 
With respect to claim 16, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 15, wherein a second number of turns of the second winding is smaller than the first number of turns and larger than the fourth number of turns (Kim, paras. [0029]-[0030], Shudarek, para. [0030]). 
With respect to claim 19, Kim teaches the three-phase coupled inductor according to claim 18, wherein a third phase current flows from the third winding to the fourth winding (para. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), a first phase current flows from the first winding 14 to the fifth winding 22 (paras. [0018] and [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic path.
With respect to claim 22, Kim teaches the three-phase coupled inductor according to claim 18. Kim does not expressly teach the first upper limb is spaced apart from the first lower limb by an airgap. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), wherein the first upper limb (upper left limb) is spaced apart from the first lower limb (lower left limb) by an airgap 313 (0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the airgap as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic saturation characteristics.

Claims 10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 4 above, and further in view of Lindberg-Poulsen et al. (U.S. PG. Pub. No. 2014/0241012 A1).
With respect to claim 10, Kim teaches the three-phase coupled inductor according to claim 4. Kim does not expressly teach the three-phase coupled inductor includes a lower E core and an upper I core, and the lower E core includes the first limb, the second limb, and the third limb. 

With respect to claim 20, Kim teaches the three-phase coupled inductor according to claim 19. Kim does not expressly teach the first limb is longer than the second limb. 
Lindberg-Poulsen teaches a three-phase coupled inductor (Fig. 7), wherein the first limb (top or bottom limb) is longer than the second limb 734a and 734b (paras. [0058]-[0059]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the limbs length as taught by Lindberg-Poulsen to the three-phase coupled inductor of Kim to provide air-gap to store magnetic energy (para. [0058]).
With respect to claim 21, Kim teaches the three-phase coupled inductor according to claim 19. Kim does not expressly teach the second limb is wider than the first limb. 
Lindberg-Poulsen teaches a three-phase coupled inductor (Fig. 7), wherein the second limb 734a and 734b is wider than the first limb (top or bottom limb) (para. [0058]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic limb width as taught by Lindberg-Poulsen to the three-phase coupled inductor of Kim to provide the required magnetic saturation characteristics.

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg-Poulsen, as applied to claim 27 above, in view of Shudarek.
With respect to claim 28, Lindberg-Poulsen teaches the multi-phase coupled inductor according to claim 27, wherein a primary first phase current flows through the first winding, and 
Shudarek teaches a multi-phase coupled inductor a primary first phase current flows through the first winding 14 and the fifth winding 22, and a primary third phase current flows through the third winding 18 and the fourth winding 26 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Lindberg-Poulsen to provide the required magnetic path.
With respect to claim 29, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to claim 28, wherein a secondary first phase current flows through the sixth winding and the tenth winding, and a secondary second phase current flows through the seventh winding, and a secondary third phase current flows through the eighth winding and the ninth winding. Lindberg-Poulsen in view of Shudarek does not expressly teach a secondary first phase current flows through the sixth winding and the tenth winding, and a secondary second phase current flows through the seventh winding, and a secondary third phase current flows through the eighth winding and the ninth winding. However, the features of claims 29 is the same as the features of claim 28 except that the features of claim 29 is applied to a different set of windings. Since Shudarek teaches the current flow paths as claimed in claims 28 and 29, and Linberg-Poulson teaches the number of windings as claimed in claim 29, a person with ordinary skill in the art would be able to apply the current flow path of the windings of Shudarek to the second set of windings of Lindberg-Poulsen to provide the required magnetic path. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
With respect to claim 30, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to any of claim 29, wherein a first winding direction of the first winding is the same as a sixth winding direction of the sixth winding, a second winding direction of the second winding is the same as a seventh winding direction of the seventh winding, and a third winding direction of the third winding is the same as an eighth winding direction of the eighth winding (Lindberg-Poulsen, paras. [0058]-[0059]). 
With respect to claim 31, Lindberg-Poulsen teaches the multi-phase coupled inductor according to claim 30, wherein a fourth winding direction of the fourth winding is the same as a ninth winding direction of the ninth winding and a tenth winding direction of the tenth winding (Lindberg-Poulsen, paras. [0058]-[0059]) (Lindberg-Poulsen, paras. [0058]-[0059]). 
With respect to claim 32, Lindberg-Poulsen teaches the multi-phase coupled inductor according to claim 31, wherein the first winding direction is different from the fourth winding direction, and wherein the third winding direction is different from the fifth winding direction (Lindberg-Poulsen, paras. [0058]-[0059]) (Lindberg-Poulsen, paras. [0058]-[0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached to form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837